internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-117152-99 date date legend x t q1 q2 d1 d2 d3 d4 d5 this letter responds to your letter dated date written on behalf of x requesting rulings under sec_1362 of the internal_revenue_code facts according to the information submitted x was incorporated on d1 and filed an election to be an s_corporation effective d2 at the time the election was filed one of x’s shareholders t a testamentary_trust was not an eligible shareholder under sec_1361 x and its shareholders relied on the advice of x’s accountant and did not realize that this caused x’s s election to be invalid until x consulted with an attorney on d4 shortly after d4 all of the x shares held by t were distributed to the beneficiaries for the period from d2 to d4 all of the income of x allocated to t was reported by a beneficiary of t plr-117152-99 in the period between d2 and d4 shares of x stock were transferred to two irrevocable trusts that are not eligible shareholders under sec_1361 x represents that the trusts q1 and q2 were intended to be qualified subchapter_s trusts qssts effective d3 however the beneficiaries or their legal representatives did not make the qsst elections x and its shareholders relied on the advice of x’s accountant and did not realize that the transfer of x’s stock to q1 and q2 was a termination event until x consulted with an attorney on d5 x represents that as soon as the invalid election and termination were brought to its attention it took steps to obtain relief x also represents that there was no intent to knowingly make an invalid s election or to terminate its s election and that the events that resulted in the invalid election and termination were not motivated by tax_avoidance or retroactive tax planning x and its shareholders have agreed to make any adjustments that the secretary may require consistent with the treatment of x as an s_corporation the service has been asked to rule that x will be treated for federal tax purposes as a subchapter_s_corporation effective d2 x’s s election will not be treated as terminated because of transfers of x stock to q1 and q2 between d2 and d4 and q1 and q2 meet the requirements of an qsst under sec_1361 and thus are permitted shareholders of x under sec_1361 law and analysis sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 of the code provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate and other than a_trust described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of this chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_1361 provides that a qualified_subchapter_s_trust with respect to which a beneficiary makes an election under sec_1361 shall be treated as a_trust described in sec_1361 sec_1361 provides that a beneficiary of a qualified_subchapter_s_trust or his legal_representative may elect to have this subsection apply sec_1361 defines a qualified_subchapter_s_trust as a_trust a the terms of which require that i during the life of the current income_beneficiary there shall be plr-117152-99 only income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of such beneficiary’s death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to such beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to individual who is a citizen or resident_of_the_united_states sec_1_1361-1 provides that if a corporation’s s election terminates because of a late qsst election the corporation may request inadvertent termination relief under sec_1362 sec_1362 of the code provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary s rep no 97th cong 2d sess 1982_2_cb_718 in discussing sec_1362 of the code states in part if the internal_revenue_service determines that a corporation's subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in plr-117152-99 which the corporation again became eligible for subchapter_s treatment depending on the facts conclusions after applying the law to the facts submitted and the representations made we conclude that x’s s_corporation_election was ineffective for the taxable_year beginning d2 because t was an ineligible shareholder of x we conclude that the ineffectiveness of x’s s_corporation_election constituted an inadvertent invalid election within the meaning of sec_1362 of the code we also conclude that x’s s_corporation_election under sec_1362 was terminated when shares of x stock were transferred to q1 and q2 and the beneficiaries or their legal representatives of q1 and q2 did not make timely qsst elections under sec_1361 we conclude that the termination constituted an inadvertent termination within the meaning of sec_1362 we conclude that q1 and q2 meet the requirements under sec_1361 to be qssts and will be treated as qssts under sec_1361 beginning on d3 provided that within days from the date of this letter the beneficiaries or their legal representativess of q1 and q2 file with the appropriate service_center elections to be qssts under sec_1362 with an effective date of d3 a copy of this letter should be attached to each qsst filed with the service_center under the provisions of sec_1362 of the code x will be treated as being an s_corporation from d2 and thereafter provided that apart from the inadvertent termination ruling above x's s_corporation_election was otherwise valid and is not otherwise terminated under sec_1362 this ruling is contingent on x and all of its shareholders treating x as having been an s_corporation for the period beginning d2 and thereafter accordingly all of the shareholders in x in determining their respective income_tax liabilities for the period beginning d2 and thereafter must include their pro_rata share of the separately and nonseparately computed items of x as provided in sec_1366 make adjustments to stock basis as provided in sec_1367 and take into account any distributions made by x as provided by sec_1368 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed regarding the effects of the redemption further no opinion is expressed regarding whether x is otherwise eligible to be an s_corporation this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent plr-117152-99 under a power_of_attorney on file with this office a copy of this letter will be sent to x sincerely yours william p o’shea chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
